

115 HR 2555 IH: Veterans' Health Care Integrity Act of 2017
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2555IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mrs. Love (for herself and Ms. Sinema) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Veterans Affairs to ensure compliance of medical facilities of the
			 Department of Veterans Affairs with requirements relating to the
			 scheduling of appointments, to require appointment by the President and
			 confirmation by the Senate of certain health care officials of the
			 Department, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veterans' Health Care Integrity Act of 2017. 2.Compliance of medical facilities with requirements relating to scheduling of appointments for hospital care and medical services (a)Annual certification (1)In generalThe Secretary of Veterans Affairs shall ensure that the director of each medical facility of the Department of Veterans Affairs annually certifies to the Secretary that—
 (A)the medical facility is in full compliance with all regulations and other provisions of law relating to scheduling appointments for veterans to receive hospital care or medical services, including Veterans Health Administration Directive 1230 or any successor directive; and
 (B)any official data on wait times for appointments to receive hospital care or medical services submitted by the director to the Secretary during the year preceding the submittal of the certification is true and accurate to the best of the director's knowledge.
 (2)Prohibition on waiverThe Secretary may not waive any regulation or other provision of law described in paragraph (1) for a medical facility of the Department if such regulation or other provision of law otherwise applies to the medical facility.
 (b)Explanation of noncomplianceIf a director of a medical facility of the Department does not make a certification under subsection (a)(1) for any year, the director shall submit to the Secretary a report containing—
 (1)an explanation of why the director is unable to make such certification; and (2)a description of the actions the director is taking to ensure full compliance with the regulations and other provisions of law described in such subsection.
				(c)Prohibition on bonuses based on noncompliance
 (1)In generalIf a director of a medical facility of the Department does not make a certification under subsection (a)(1) for any year, no covered official described in paragraph (2) may receive an award or bonus under chapter 45 or 53 of title 5, United States Code, or any other award or bonus authorized under such title or title 38, United States Code, during the year following the year in which the certification was not made.
 (2)Covered official describedA covered official described in this paragraph is each official who serves in the following positions at a medical facility of the Department during a year, or portion thereof, for which the director does not make a certification under subsection (a)(1):
 (A)The director. (B)The chief of staff.
 (C)The associate director. (D)The associate director for patient care.
 (E)The deputy chief of staff. (d)Annual reportNot less frequently than annually, the Secretary shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report containing, with respect to the year covered by the report—
 (1)a list of each medical facility of the Department for which a certification was made under subsection (a)(1); and
 (2)a list of each medical facility of the Department for which such a certification was not made, including a copy of each report submitted to the Secretary under subsection (b).
				3.Uniform application of directives and policies of Department of Veterans Affairs
 (a)In generalThe Secretary of Veterans Affairs shall apply the directives and policies of the Department of Veterans Affairs to each office or facility of the Department in a uniform manner.
 (b)NotificationIf the Secretary does not uniformly apply the directives and policies of the Department pursuant to subsection (a), including by waiving such a directive or policy with respect to an office, facility, or element of the Department, the Secretary shall notify the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives of such nonuniform application, including an explanation for the nonuniform application.
			4.Requirement for appointment and confirmation of certain officials of Department of Veterans Affairs
 (a)Principal Deputy Under Secretary for HealthSubsection (c) of section 7306 of title 38, United States Code, is amended to read as follows:  (c) (1)Except as provided in paragraph (2), appointments under subsection (a) shall be made by the Secretary.
 (2)Appointments under subsection (a)(1) shall be made by the President, by and with the advice and consent of the Senate.
 (3)In the case of appointments under paragraphs (1), (2), (3), (4), and (8) of subsection (a), such appointments shall be made upon the recommendation of the Under Secretary for Health..
			(b)Other Deputy Under Secretary positions
 (1)In generalNotwithstanding any other provision of law, the Deputy Under Secretary for Health for Operations and Management of the Department of Veterans Affairs, the Deputy Under Secretary for Health for Policy and Services of the Department, the Principal Deputy Under Secretary for Benefits of the Department, the Deputy Under Secretary for Disability Assistance of the Department, and the Deputy Under Secretary for Field Operations of the Department shall be appointed by the President, by and with the advice and consent of the Senate.
 (2)Rule of constructionNothing in this subsection shall be construed to authorize the establishment of any new position within the Department of Veterans Affairs.
 (c)ApplicationSubsection (b) and the amendment made by subsection (a) shall apply to appointments made on and after the date of the enactment of this Act.
			